—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 23, 1998, which, inter alia, ruled that claimant was ineligible to receive unemployment insurance benefits because she was not totally unemployed.
In August 1997, while employed as a director of sales and marketing for a mediation and arbitration company, claimant established her own mediation and arbitration business and filed a business certificate to reflect this circumstance. Claimant ordered business cards and stationery, contracted for a business telephone line and arranged for yellow pages advertising and a post office box for business mail. In December 1997, claimant’s former employment ended under nondisqualifying circumstances and she filed an original claim for unemployment insurance benefits. Thereafter, claimant maintained her association with several mediation organizations and projects and attended meetings and provided volunteer services on their behalf. The Unemployment Insurance Appeal Board ultimately found that claimant maintained her professional associations in order to further her business prospects. Thus, the Board found claimant ineligible to receive unemployment insurance benefits on the ground that she was not totally unemployed and charged her with a recoverable overpayment of benefits.
We affirm. Substantial evidence supports the Board’s assessment of claimant’s credibility and the inferences drawn from the evidence presented (see, Matter of Falco, 246 AD2d 711, lv denied 92 NY2d 815). Although claimant’s activities on behalf of her business during the applicable time period were apparently not profitable, she did receive a tax benefit due to a claimed business loss. In any event, a lack of profit “does not preclude a finding that claimant was not totally unemployed and that she stood to gain financially from the continued operation of the business” (Matter of Johnston, 253 AD2d 949, 950).
*724Claimant’s remaining contentions, including her challenge to the finding that she made willful false statements, have been examined and found to be similarly unpersuasive.
Peters, J. P., Spain, Carpinello, Graffeo and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.